Order Denying Petition for Transferal of Personal Property:
The petitioner is the surviving spouse, ordinarily entitled to issuance of letters of administration. She seeks the transferal of personal property of her husband’s estate which includes a savings account of $3,200 with the Amerika Samoa Bank. The petition, however, further seeks authorization for petitioner to negotiate "all checks made payable to decedent."
The petition as presented must be denied. A.S.C.A. § 40.0334, under which relief is sought, applies only to estates with personal property under $10,000. See In re the Estate of Fuimaono, 1 A.S.R.2d 142 (Trial Div. 1988). A.S.C.A. § 40.0335(b) requires the petition to state the total value of the personal property. This petition does not do so, leaving undeclared the value of certain checks made payable to the decedent.
In an apparent attempt to get around this statutory limitation, petitioner proposes an order from the court that would effectively permit her to negotiate "all checks that are made payable to decedent.. . not to exceed $10,000." Such an order would make mockery of A.S.C.A. § 40.0334, as it would admit estates with personal property in excess of $10,000 by simply limiting an order of transfer to an amount "not to exceed $10,000." The petition is denied. However, the court will allow the petitioner 30 days to amend the petition to state the value of the checks. If the petition is properly amended and otherwise complies with the statutory provisions, it will be granted at that time.
It is so ordered.